Citation Nr: 1611557	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  04-44 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for vaginal tumors, to include as secondary to service-connected disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a chronic disability manifested by poor wound healing and bruising, to include as secondary to service-connected disability.

5.  Entitlement to service connection for chronic disability manifested by thyroid deficiency, cessation of menses, and loss of sex drive, to include as secondary to service-connected disability.

6.  Entitlement to service connection for pineal gland tumor, to include as secondary to service-connected disability.

7.  Entitlement to a rating in excess of 30 percent for service-connected Cushing's syndrome.

8.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty from March 1977 to March 1981 and from March 1983 to February 1984. 

This matter comes to the Board of Veteran s' Appeals (Board) on appeal from rating decisions by the Department of Veteran s Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  

This case was previously before the Board in December 2010 and June 2013.  In December 2010 the Board remanded the current appellate claims for further development to include a new VA examination to evaluate the Veteran's Cushing syndrome, and to address his claims of secondary service connection.  Such an examination was accomplished in April 2012, and, as detailed below, the Board finds it is adequate for resolution of this case.  In June 2013, the Board remanded the case for the agency of original jurisdiction (AOJ) to consider additional medical records that had been added to the claims folder without a waiver of initial AOJ consideration pursuant to 38 C.F.R. § 20.1304(c).  A new Supplemental Statement of the Case (SSOC) was subsequently promulgated in April 2015 which considered such evidence.  All other development directed by the prior remands appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also notes that additional evidence was subsequently received in support of the Veteran's claims, particularly her psychiatric disorder, that was not considered below.  However, the Veteran waived initial consideration of such evidence by the AOJ in accord with 38 C.F.R. § 20.1304(c) (2015).

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the Veteran's vaginal tumors claim.  However, although it regrets additional delay, for the reasons addressed in the REMAND portion of the decision below the Board finds that further development is still required regarding the underlying service connection claim, as well as the Veteran's claim of entitlement to a TDIU.  Accordingly, these claims are REMANDED to the AOJ.

As an additional matter, the Board notes that a January 2016 private medical statement from a Dr. Lopez indicates, in part, the Veteran has hyperthyroidism secondary to her service-connected Cushing's syndrome.  However, the findings of the April 2012 VA examiner indicate this is a separate and distinct disability from that of the claimed chronic disability manifested by thyroid deficiency.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  Service connection was previously denied for vaginal atypia by an April 1996 rating decision.  The Veteran was informed of that decision, including her right to appeal, and did not appeal or submit new and material evidence within the one year appeal period.

3.  The evidence received since the last prior denial of service connection for the Veteran's vaginal tumors was not previously submitted to agency decision makers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

4.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran currently has an acquired psychiatric disorder secondary to her service-connected Cushing's syndrome.

5.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has fibromyalgia that was incurred in or otherwise the result of her active service, to include as secondary to service-connected disability.

6.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic disability manifested by poor wound healing and bruising that was incurred in or otherwise the result of her active service, to include as secondary to service-connected disability.

7.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic disability manifested by thyroid deficiency, cessation of menses, and loss of sex drive that was incurred in or otherwise the result of her active service, to include as secondary to service-connected disability.

8.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has pineal gland tumor that was incurred in or otherwise the result of her active service, to include as secondary to service-connected disability.

9.  The record does not reflect the Veteran's service-connected Cushing's syndrome has been manifested by loss of muscle strength and enlargement of pituitary or adrenal gland; nor residuals of adrenal insufficiency or cardiovascular, skin, or skeletal complications


CONCLUSIONS OF LAW

1.  The April 1996 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for vaginal tumors, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for a grant of service connection for an acquired psychiatric disorder as secondary to service-connected disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for a grant of service connection for fibromyalgia are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

5.  The criteria for a grant of service connection for a chronic disability manifested by poor wound healing and bruising are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

6.  The criteria for a grant of service connection for a chronic disability manifested by thyroid deficiency, cessation of menses, and loss of sex drive are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

7.  The criteria for a grant of service connection for pineal gland tumor are not met, to include as secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

8.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected Cushing's syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.119, Diagnostic Code 7907 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Board also notes, however, that, as detailed below, it has determined new and material evidence has been received to reopen the Veteran's vaginal tumors claim; and that service connection is warranted for an acquired psychiatric disorder.  Therefore, no further discussion of VA's duties to notify and assist is warranted for this aspect of the Veteran's appeal.

With respect to the other issues adjudicated by this decision, the Board notes the Veteran was sent adequate notification via letters dated in August 2003, August 2005, October 2006, June 2008, February 2012, and June 2014.  All of these letters were sent prior to the most recent adjudication below via the April 2015 SSOC which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate her current appellate claims, what information and evidence she must submit, and what information and evidence will be obtained by VA.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the issues adjudicated by this decision.  The Board acknowledges that the only service treatment records on file for the 1977 to 1981 period of active duty appear to be the February 1977 enlistment examination and associated Report of Medical History.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard provided for a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Veteran's service treatment records from her 1983 to 1984 period of active duty are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, to include at the April 2010 Board hearing.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  In fact, by a January 2016 statement she indicated she had no other information or evidence to submit.  Moreover, she was accorded VA medical examinations in September 2003, December 2006, January 2008, and April 2012; the latter of which included opinions that addressed the etiology of the claimed fibromyalgia, disability manifested by poor wound healing, disability manifested by thyroid deficiency, and pineal gland tumors.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of her VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the opinions of the April 2012 VA examiner regarding these service connection claims, and the Veteran has not reported her Cushing's syndrome has increased in severity since this examination.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned April 2010 hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ accurately noted the nature of the appellate claims and asked questions to clarify the Veteran's contentions.  Moreover, the Veteran, through her testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate her claims.  Further, as discussed above, the Board has already determined she received adequate notification on these matters.  Finally, neither the Veteran nor her attorney has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

I.  New and Material Evidence

Service connection was previously denied for vaginal atypia by an April 1996 rating decision.  The Veteran was informed of that decision, including her right to appeal, and did not appeal.  Moreover, it does not appear additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Consequently, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Here, the evidence of record at the time of the April 1996 rating decision includes the Veteran's service treatment records, as well as various post-service medical records which cover a period through 1995.  In pertinent part, her service treatment records reflect she was involved in a motor vehicle accident in October 1983, after which she was treated for break though bleeding of the vagina.  However, these records do not reflect she was diagnosed with recurrent vaginal tumors or any other chronic vaginal disorder during her active military service.  

The April 1996 rating decision denied service connection for vaginal atypia findings there was no evidence of treatment until many years after separation from service and that the condition neither occurred in nor was caused by service.

The evidence received since the prior denial in April 1996 includes additional statements from the Veteran, her testimony at the April 2010 Board hearing, as well as additional post-service medical records dated through 2016.  In pertinent part, the Board notes that this additional evidence appears to contain pertinent findings regarding the claimed disability that were not available at the time of the prior denial.  Moreover, the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds the evidence received since the last prior denial of service connection for the Veteran's vaginal tumors was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received regarding the Veteran's vaginal tumors claim in accord with 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of this claim does not end with the determination that new and material evidence has been received.  However, as noted in the Introduction, the merit of the claim of service connection for vaginal tumors is addressed in the REMAND portion of the decision below.

II.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A.  Fibromyalgia, Poor Wound Healing, Thyroid Deficiency, and Pineal Tumor.

Initially, the Board notes that the Veteran's available service treatment records do not appear to contain any entries diagnosing her with fibromyalgia; a chronic disability manifested by poor wound healing and bruising; a chronic disability manifested by thyroid deficiency, cessation of menses, and loss of sex drive; and/or pineal gland tumor.  Moreover, it does not appear she indicated any such conditions as part of the February 1977 and January 1983 Reports of Medical History.  Rather, the first competent medical evidence of the claimed disabilities appear to be years after service.

The Board further notes that the Veteran has essentially contended that these claimed conditions are all secondary to her service-connected Cushing's syndrome.  In other words, it does not appear she contends they are directly related to service, nor does there appear to be any evidence of record which would otherwise support such a finding.  Regarding her claims of secondary service connection, the Board notes the effect one disability has upon another involves complex medical issues, particularly under circumstances such as this which may involve different disease processes.  Moreover, this finding is supported by Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.  Therefore, competent medical evidence is required to resolve these claims.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that VA treatment records are on file in which it was reported that the Veteran's fibromyalgia was "in the context of her Cushing's" (see, e.g. VA outpatient treatment of October 2003, November 2003, April 2004, and October 2004).  However, such notations appears to be equivocal and/or speculative, particularly as it is not entirely clear to what extent these notations indicate the findings of fibromyalgia are caused by the Cushing's syndrome as opposed to being concurrent with the service-connected disability.  

The Board also notes that various treatment records include findings and/or complaints related to thyroid deficiency, cessation of menses, loss of sex drive, and for a pineal gland tumor.  However, it does not appear these records contain a competent medical opinion which explicitly addresses the etiology of these complaints to include the relationship, if any, between the disorders and her service-connected Cushing's syndrome.  See, e.g. VA treatment record of September 2007 noting that an MRI showed a pineal cyst; VA treatment record of September 2007 noting a complaint of easy bruising when her Cushing's acts up; VA examination of December 2006 shows loss or menses.  

The April 2012 VA examiner expressed opinions against the claimed conditions being caused or aggravated by the Veteran's service-connected Cushing's syndrome.  Among other things, the examiner opined the Veteran had no adrenal, cardiovascular, psychiatric, skin or skeletal complications related to her Cushing's syndrome as well as that the Cushing's was successfully treated 25 years ago and there were no long term complications.  The examiner noted the Veteran self-reports poor wound healing and bruising, but had no disorder related to these complaints, and that these issues were not caused or aggravated by the Cushing's syndrome.  Similarly, the examiner opined the Veteran had no chronic disability manifested by thyroid deficiency, cessation of menses, and loss of sex drive and no unifying diagnosis to explain this.  Although the examiner acknowledged the Veteran did have primary hypothyroidism, it was unrelated to her service-connected Cushing's syndrome.  Moreover, the examiner opined the Veteran's fibromyalgia and pineal gland tumor - which it was stated was more correctly described as a stable and benign pineal gland cyst - were not caused or aggravated by the service-connected Cushing's syndrome.  Further, the examiner stated that the treatment records noting diagnoses "in the contest of her Cushing's" contained accurate diagnoses but were misleading; and that the Cushing's syndrome had no causative role.

The Board has already noted that the April 2012 VA examiner is presumed qualified to render a competent medical opinion and was familiar with the Veteran's history from review of the VA claims folder.  As detailed above, the examiner's opinions were not expressed in speculative or equivocal language.  Moreover, the examiner supported the opinions with stated rationale.  The Board reiterates that no competent medical evidence is of record which explicitly refutes the April 2012 VA examiner's opinions on these matters.  Consequently, the Board concludes these opinions are adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has fibromyalgia; a chronic disability manifested by poor wound healing and bruising; a chronic disability manifested by thyroid deficiency, cessation of menses, and loss of sex drive; and/or pineal gland tumor that was incurred in or otherwise the result of her active service or secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection is demonstrated by the record, to include the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.  Consequently, the benefit sought on appeal with respect to these claims must be denied.

B. Acquired Psychiatric Disorder

In regard to the claim of service connection for an acquired psychiatric disorder, the Board notes, as indicated above, that the April 2012 VA examiner also expressed an opinion against this disability being secondary to her service-connected Cushing's syndrome.  However, unlike the other claimed conditions, there is competent medical evidence which refutes the April 2012 VA examiner with respect to the acquired psychiatric disorder.  Specifically, a January 2016 private psychiatrist's statement from a Dr. Lopez which concludes, in essence, that the Veteran's current acquired psychiatric disorder is secondary to her service-connected Cushing's syndrome.  The Board notes that Dr. Lopez cites various medical records from the Veteran's history in support of this opinion and supports it by stated rationale which included criticism of the April 2012 VA examiner's opinion on this matter.  As such, the Board finds that the evidence, at a minimum, reflects two competent medical opinions are of record by appropriately qualified clinicians familiar with the Veteran's medical history, one of which concluded her acquired psychiatric disorder was due to her service-connected Cushing's syndrome and the other concluded that it was not.  Stated another way, it appears the competent medical evidence is in equipoise on this matter.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not the Veteran currently has an acquired psychiatric disorder secondary to her service-connected Cushing's syndrome.  Therefore, service connection is warranted for this disability.

III.  The Rating Claim

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Cushing's syndrome is evaluated pursuant to the criteria found at 38 C.F.R. § 4.119, Diagnostic Code 7907.  Under this Code, a 30 percent rating is assigned for Cushing's syndrome with striae, obesity, moon face, glucose intolerance, and vascular fragility.  Loss of muscle strength and enlargement of pituitary or adrenal gland, warrants a 60 percent rating.  As active, progressive disease including loss of muscle strength, areas of osteoporosis, hypertension, weakness, and enlargement of pituitary or adrenal gland, a 100 percent rating is assigned.

Note:  With recovery or control, evaluate as residuals of adrenal insufficiency or cardiovascular, psychiatric, skin, or skeletal complications under appropriate diagnostic code.  

In this case, the Board finds the record does not reflect the Veteran's service-connected Cushing's syndrome has been manifested by loss of muscle strength and enlargement of pituitary or adrenal gland nor residuals of adrenal insufficiency or cardiovascular, skin, or skeletal complications.  For example, the September 2003 VA examination found she was well-developed, well-nourished, and in no acute distress which is against a finding of loss of muscle strength.  There was no indication of enlarged pituitary or adrenal gland on this examination.  Further, examination of the heart showed a regular rhythm without murmurs, gallops, or rubs.  Examination of the skin showed it to be warm and dry and it was noted on review of systems that it was now normal.

The Board acknowledges the Veteran complained of fragile skin, severe fatigue, generalized weakness, weak muscle, poor wound healing, mental changes, and irregular menstrual periods at the December 2006 VA examination.  She has provided similar complaints in other parts of the record, to include her hearing testimony.  However, evaluation of muscle strength was 5 (indicating normal) for both arms and legs on the December 2006 VA examination.  Further, the December 2006 VA examiner stated that the Cushing's syndrome was in remission and there was no pituitary or adrenal gland enlargement, nor glucose tolerance present.  Similar findings were noted on the subsequent January 2008 and April 2012 VA examinations to include finding that the Cushing's syndrome was in remission and that there was no pituitary gland enlargement, adrenal gland enlargement, or glucose intolerance.  Granted, the January 2008 VA examination indicated decreased arm and leg strength of 4.  Nevertheless, it was stated this was due to subjective pain which would indicate the fibromyalgia for which the Board has determined service connection is not warranted.  Moreover, the Board reiterates the April 2012 VA examiner opined the Veteran had no adrenal, cardiovascular, psychiatric, skin, or skeletal complications related to her Cushing's syndrome.

The Board acknowledges that it has determined the Veteran has an acquired psychiatric disorder secondary to her service-connected Cushing's syndrome.  However, as such a disorder is to be separately evaluated, the same criteria cannot be used to evaluate the Cushing's syndrome itself.

In view of the foregoing, as well as a thorough review of the other evidence of record, the Board must find that even though the Veteran has provided contentions consistent with symptoms associated with higher ratings under Diagnostic Code 7907, upon competent medical examination it has been determined such is not related to the service-connected Cushing's syndrome and that the Cushing's syndrome is in remission.  Stated another way, there are no distinctive period(s) where she meets or nearly approximates the criteria for a rating in excess of 30 percent under Diagnostic Code 7907.  Therefore, her claim for an increased schedular rating must be denied, to include potential "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, inasmuch as the competent medical evidence reflects the Veteran's service-connected Cushing's syndrome is in remission, she does not currently have any manifestations which would warrant referral for consideration of extraschedular rating is not warranted.

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between her service-connected disabilities.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for vaginal tumors, the claim is reopened.  To this extent only, the benefit sought on appeal is allowed.

Entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected disability is granted.

Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for a chronic disability manifested by poor wound healing and bruising, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for chronic disability manifested by thyroid deficiency, cessation of menses, and loss of sex drive, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for pineal gland tumor, to include as secondary to service-connected disability, is denied.


REMAND

Initially, the Board notes that the current nature and etiology of the Veteran's vaginal tumors is not clear from the evidence of record.  Therefore, the Board concludes that a competent medical examination and opinion is necessary to resolve this matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  Consequently, a remand is required to complete such development.

The Board also notes that resolution of the vaginal tumors claim may affect resolution of the TDIU claim.  Moreover, the fact the Board has determined service connection is warranted for an acquired psychiatric disorder may also affect entitlement to a TDIU.  However, the Board is precluded from assigning the initial disability rating(s) for the acquired psychiatric disorder.  Therefore, the Board finds the TDIU claim is inextricably intertwined with these matters, and it must defer adjudication until the development deemed necessary for the other claims have been completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for the claimed vaginal tumors since June 2014.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service vaginal tumor symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of the claimed vaginal tumors.  The claims folder should be made available to the examiner for review before the examination.

For any chronic vaginal disability found to be present, to include recurrent tumors, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's military service to include her treatment for breakthrough vaginal bleeding following a motor vehicle accident in October 1983.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, to include assignment of the initial rating for the Veteran's acquired psychiatric disorder, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  The decision as to the TDIU claim should reflect consideration of the fact the Board has determined service connection is warranted for the Veteran's acquired psychiatric disorder.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in April 2015, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


